DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 26 July 2021 has been entered.  Claims 1 – 3, 5 – 11, 13 – 17, and 19 – 23 remain pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 26 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,710,348 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see p. 8, filed 26 July 2021, with respect to the double patenting rejections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 – 3, 5 – 11, 13 – 17, and 19 – 23 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 9, and 15 share limitations of their respective multi-ply composites, claim 1 being a general multi-ply composite structure of an aircraft, claim 9 being a multi-ply composite wing, and claim 15 being a multi-ply composite fuselage.  Notably, each of independent claims 1, 9, and 15 recite features of an innermost ply, an outermost ply, and a single fire-resistant ply of their respective structures highly similar to one another.  While the discussion below primarily relates to claims 1, 9, and 15, it will be understood that, in view of their respective dependencies to claim 1, claim 9, or claim 15, the examiner’s 
	As previously noted, claim 1 is a multi-ply composite structure of an aircraft, claim 9 is a multi-ply composite wing, and claim 15 is a multi-ply composite fuselage.  While a multi-ply composite structure of an aircraft does not carry a particular connotation of structure, a wing and a fuselage are understood to do so.   For instance, Greiss (US 2008/0105785 A1) describes a general purpose of fuselages and some general constructions thereof (e.g. ¶ [0002]), and Moxon (US 2016/0083075 A1) describes a general purpose of fuselages and wings (e.g. ¶¶ [0002] – [0007]).  MPEP § 2111.02, I, states the following regarding preamble statements limiting structure (portions of emphasis in bold):
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) (The claim at issue was directed to a driver for setting a joint of a threaded collar; however, the body of the claim did not directly include the structure of the collar as part of the claimed article. The examiner did not consider the preamble, which did set forth the structure of the collar, as limiting the claim. The court found that the collar structure could not be ignored. While the claim was not directly limited to the collar, the collar structure recited in the preamble did limit the structure of the driver. "[T]he framework - the teachings of the prior art - against which patentability is measured is not all drivers broadly, but drivers suitable for use in combination with this collar, for the claims are so limited." Id. at 1073, 828 F.2d at 754.).

Accordingly, the limitations “fuselage” and “wing” limits the appropriate claims.  However, the terms “fuselage” and “wing” are respectively only given patentable weight to the extent that the product in consideration is a fuselage or a wing and should not be understood to limit the fuselage or the wing to, e.g., any particular shape, material construction, or other features beyond those required in the respective bodies of the claims.
	Greiss (US 2013/0075526 A1) discloses multi-ply composite structures, e.g. wings and fuselages, comprising multi-ply composite structures, the multi-ply composite structures comprising an innermost ply, and outermost ply, and plies in between the innermost ply and the outermost ply (e.g. Fig. 1 – 6, 10 – 33; ¶¶ [0008] – [0084]).
	Meure (US 2016/0083871 A1) describes airframes (e.g. ¶¶ [0089], [0090]) comprising an innermost ply and an outermost ply, and a fire-resistant ply therebetween containing epoxy-based resin 
	However, neither Greiss nor Meure particularly relate to a structure, e.g. a wing or a fuselage, wherein the fire-resistant ply is a single fire-resistant ply between the innermost ply and the outermost ply with a first additive mixed into the epoxy-based resin, the fire-resistant ply being the only ply including the first additive, and no other ply of the fuselage including a fire-retardant additive.
	Drexler (US 2016/0089851 A1) describes fuselages (e.g. ¶¶ [0016], [0033], [0066]) which are multi-ply composites (e.g. Fig. 4A, 4B, 5A, 5B).  At a minimum, Drexler includes a flame retardant material 70 in more than one layer (e.g. Fig. 4A, 4B, 5A, 5B; ¶¶ [0040] – [0070]) and therefore would teach away from the exclusionary requirements of the claims.
	Restuccia (US 2016/0082691 A1) describes multi-ply composite fuselages (e.g. ¶¶ [0091] – [0097]) but does not sufficiently describe a single fire-resistant ply as the only ply with a first additive for increasing flammability resistance nor no ply other than the single fire-resistant ply of the multi-ply composite fuselage including a fire-retardant additive.
	Kabutoya (US 2014/0174654 A1) discloses a sealing sheet which may contain a single flame-retardant containing adhesive layer (e.g. Fig. 2, 4; ¶ [0030]).  Kabutoya discloses this sealing sheet may be applied to airframes (e.g. Fig. 4; ¶ [0018]).  Thus, the single flame-retardant containing adhesive layer Kabutoya discloses corresponds to the claimed single fire-resistant ply in terms of its position, i.e. order in layering, with respect to an innermost ply and an outermost ply.  However, Kabutoya does not provide sufficient description for the exclusionary limitation “wherein no ply of the multi-ply composite fuselage other than the single fire-resistant ply includes a fire-retardant additive”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783